Case 0:19-cv-61815-BB Document 49 Entered on FLSD Docket 01/31/2020 Page 1 of 15

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 0:19-cv-61815-BB

MANUEL E. RIVAS,
Plaintiff,

Vv.
POLLACK & ROSEN, P.A.,
PORTFOLIO RECOVERY ASSOCIATES,
LLC, and DAVID M. KAMINSKI
Defendants.
/

DEFENDANTS’, POLLACK & ROSEN, P.A. AND DAVID M. KAMINSKI,
VERIFIED MOTION FOR ATTORNEYS’ FEES

Defendants, POLLACK & ROSEN, P.A. and DAVID M. KAMINSKI (hereinafter
“Defendants”), by and through their undersigned counsel and pursuant to Local Rule 7.3 and Fed.
R. Civ. P. 68, respectfully move this Court for an award of attorneys’ fees against Plaintiff,
MANUEL E. RIVAS (‘Plaintiff’), and in support thereof allege:

1. On November 15, 2019, Defendants served Plaintiff with an Offer of Judgment
pursuant to Fed. R. Civ. P. 68.

2. Plaintiff failed to accept Defendants’ Offer of Judgment within fourteen (14) days.
As a result, the Offer of Judgment was deemed rejected.

3. On December 2, 2019, this Court entered an Omnibus Order (the “Final Order”)
(DE # 46) against Plaintiff and in favor of Defendants.

4. The Final Order denied all relief sought by Plaintiff and ordered that Plaintiff
should recover nothing by this action.

5. The Offer of Judgment was made in good faith. The attorneys’ fees expended were

reasonable and necessary in light of the issues involved.
Page | of 4

 
Case 0:19-cv-61815-BB Document 49 Entered on FLSD Docket 01/31/2020 Page 2 of 15

6. The total amount of attorneys’ fees incurred by Defendants after the Offer of
Judgment is $1,022.50 unbilled to date. The attorneys’ fees were incurred by Shendell & Pollock,
P.L. in connection with the defense of this case.

7. The total amount incurred for attorneys’ fees to defend Defendants since the date
of the Offer of Judgment is $1,022.50.

8. Pursuant to Local Rule 7.3(a)(5), Defendants make the following disclosures:

a. The timekeepers for whom fees are sought are attorneys Seth A. Kolton and

Andrew S. Rothstein and paralegal Michelle M. Arty whose experience and qualifications

are contained within their respective curriculum vitae attached hereto as Composite

“Exhibit A”;

b. The number of hours reasonably expended by each timekeeper are as

follows: Seth A. Kolton — 1.0 hours; Andrew S. Rothstein — 3.90 hours; and Michelle M.

Arty — 1.50 hours;

c. A description of the tasks performed during the reasonably expended hours

are as shown on the billing records attached as “Exhibit B”;

d. Defendants’ Affidavit as to Attorney’s Fees is attached as Exhibit “C”; and
e. The hourly rates for each timekeeper are $175.00/hour for attorneys Seth A.
Kolton and Andrew S. Rothstein and $110.00/hour for paralegal Michelle M. Arty.
9. The Defendants reserve the right to supplement the amount(s) of attorneys’ fees

and costs through the time of hearing or entry of judgment on this motion.

Page 2 of 4

 
Case 0:19-cv-61815-BB Document 49 Entered on FLSD Docket 01/31/2020 Page 3 of 15

MEMORANDUM OF LAW
10. Pursuant to Local Rule 7.3,' a party seeking a judgment taxing costs, attorneys’
fees or both must serve a motion not later than 60 days after a judgment or order giving rise to
same. The instant motion is filed within the time prescribed.
11. | Defendants are entitled to an award of attorneys’ fees and costs pursuant to Fed. R.
Civ. P. 68, which provides, in relevant part:
If the judgment that the offeree finally obtains is not more favorable

than the unaccepted offer, the offeree must pay the costs incurred
after the offer was made.

12. Inthis case, Defendants served an Offer of Judgment and Plaintiff failed to respond,
thereby rejecting the offer. The Final Order entered on December 2, 2019, adjudicated all claims
by Plaintiff in favor of Defendants. Pursuant to § 768.79, Fla. Stat., Defendants are entitled to an
award of attorneys’ fees incurred in this lawsuit from the day the Offer of Judgment was deemed
rejected by Plaintiff through the date of entry of Final Judgment for Costs and Attorneys’ Fees.

CONCLUSION

WHEREFORE, award of final judgment for attorney’s fees should be entered in favor of
Defendants against Plaintiff pursuant to Fed. R. Civ. P. 68 and Local Rule 7.3, in the amount of

$1,022.50, in addition to such other relief that this Court deems just and proper.

[CONTINUED ON NEXT PAGE]

 

' See, Mejia v. Ocwen Loan Servicing, No. 16-CV-81269-BLOOM/VALLE, 2016 W.L. 8787061 *1 (S.D. Fla. Dec.
22, 2016) (“Southern District of Florida Local Rule 7.3 is a ‘court order’ within the meaning of Federal Rule of Civil
Procedure 54”).

Page 3 of 4

 
Case 0:19-cv-61815-BB Document 49 Entered on FLSD Docket 01/31/2020 Page 4 of 15

VERIFICATION

Under penalties of perjury, I declare that I have read the foregoing, and the facts alleged are
true to the best of my knowledge and belief.

 

 

DECLARANT

SHENDELL & POLLOCK, P.L.

Attorneys for Defendants Pollack & Rosen, PA
and David M. Kaminski

2700 N Military Trail, Suite 150

Boca Raton, FL 33431

Tel: (561) 241-2323

Fax: (561) 241-2330

By: ___/s/ Seth A. Kolton
GARY R. SHENDELL, ESQ.
Florida Bar No. 964440
gary@shendellpollock.com
grs@shendellpollock.com
estella@shendellpollock.com
SETH A. KOLTON, ESQ.
Florida Bar No. 021045
seth@shendellpollock.com
grs@shendellpollock.com
steven@shendellpollock.com

Page 4 of 4

 
Case 0:19-cv-61815-BB Document 49 Entered on FLSD Docket 01/31/2020 Page 5 of 15

Seth A. Kolton, Esq.
SHENDELL & POLLOCK, P.A.
2700 Military Trail
Suite 150
Boca Raton, Florida 33431
(561) 241-2323
seth@shendellpollock.com

Experience

Shendell & Pollock, P.L., Boca Raton, Florida

Associate 3/19 — Present
Primarily litigation practice focusing on: association law, construction defects, commercial,
products liability, class-action, consumer finance, and insurance defense. Responsibilities include:
research; drafting memoranda, pleadings, discovery, motions, appellate briefs, legal memoranda
and related filings; depositions; motion practice, and trying cases. AV/Preeminent Rated by
Martindale-Hubbell.

Weiss, Handler & Cornwell, P.A., Boca Raton, Florida

Associate 3/08 — 3/19
Primarily litigation practice focusing on: construction defects, commercial, products liability,
class-action, consumer finance, insurance defense, criminal defense, and real estate matters.
Responsibilities include: research; drafting memoranda, pleadings, discovery, motions, appellate
briefs, legal memoranda and related filings: depositions; motion practice, and co-trying cases with
partners. Supervise case intake from telephone and internet inquiries. Assist in developing and
implementing new technologies to improve discovery, increase office efficiency, and streamline
cases. AV/Preeminent Rated by Martindale-Hubbell.

Office of the State Attorney, 15" Judicial Circuit, West Palm Beach, Florida

Division Chief 3/07 — 3/08
Supervised and trained Assistant State Attorneys and interns in day-to-day caseload management,
motion practice, trial preparation, and trials. Handled all recidivist misdemeanor DUI cases in
assigned division. Reviewed DUI arrests and made filing decisions as part of rotation with other
division chiefs. Assisted with other trial divisions when necessary. Assisted more senior prosecutors
with felony prosecutions. Carried out regular duties as Assistant State Attorney.

Assistant State Attorney 3/06 — 3/08
Prosecuted all misdemeanor cases from division assignment through resolution and/or trial with a
average case-load of 250 cases. Tried/co-tried over 60 cases (jury and non-jury). Conducted
discovery on all assigned cases including: investigation of case; ensuring correct charges were
filed; contacting and interviewing victims, witnesses and law enforcement officers; depositions;
gathering supplemental evidence; and reviewing physical evidence. Negotiated pleas. Researched
and argued all motions including filing responses when necessary. Prepared all assigned cases set
for trial. Argued bond hearings at first appearance as assigned.

EXHIBIT A

 
Case 0:19-cv-61815-BB Document 49 Entered on FLSD Docket 01/31/2020 Page 6 of 15

Recent Reported Cases:

Bailey v. Rocky Mountain Holdings, LLC, 889 F.3d 1259, 1263 (11th Cir. 2018)

DFG Group, LLC v. Heritage Manor of Mem ’l Park, Inc., 237 So.3d 419 (Fla. 4th DCA 2018)
InPhyNet Contracting Services, Inc. v. Mathews, 196 So. 3d 449 (Fla. 4th DCA 2016)

Sherrod v. Johnson, 667 F.3d 1359 (11th Cir. 2012)

Mizner Grand Condominium Ass'n, Inc. v. Travelers Property Cas. Co. of America, 274 F.R.D.
698 (S.D. Fla. 2010)

Bar Admissions

Florida, April 2006

United States Supreme Court, August 2012

Eleventh Circuit Court of Appeal, November 2009

United States District Court for the Southern District of Florida, January 2009
United States District Court for the Middle District of Florida, May 2009
United States District Court for the Northern District of Florida, May 2017

Education

University of Florida Levin College of Law, Gainesville, Florida Juris Doctor

Clark University, Worcester, Massachusetts Bachelor of Arts

 
Case 0:19-cv-61815-BB Document 49 Entered on FLSD Docket 01/31/2020 Page 7 of 15

ANDREW ROTHSTEIN, ESQ.

Education
Nova Southeastern University, Shepard Broad Law Center, Fort Lauderdale, FL

Juris Doctor, May 2012

Activities and Awards: Jewish Law Student Association, Member
The Real Property, Probate, & Trust Law Society, Member
American Bar Association, Law Student Division, Member
Dean’s List Winter 2011, Fall 2011, Winter 2012

Bar Admissions: Florida (2012), U.S. District Court for the Southern District of Florida (2012); New
York (2014)
University of Florida, Gainesville, FL
Bachelor of Arts in Political Science, May 2009
Minor in Spanish

Legal Experience
Shendell & Pollock, PL Boca Raton, FL

Associate, September 2019-Present
e Insurance defense litigation.
e Represent clients at Uniform Motion Calendar and Special Set Hearings for civil litigation.
e Draft motions and memorandum of law.
e Conduct depositions and attend mediations

Law Office of Ryan S. Shipp, PLLC Lantana, FL
Associate, April 2015-August 2019
e Represent clients at Uniform Motion Calendar and Special Set Hearings for civil litigation and
evictions.
Draft contracts, motions, letters and memorandum of law.

e
e Conduct negotiations, conciliation conferences and mediations.
e Communicate with clients and opposing counsel on a daily basis.
e Draft and review residential and commercial leases.
e Supervise and coordinate payments of residential and commercial leases.
Greenstein & Associates West Palm Beach, FL

Associate, January 2014-March 2015
Conduct thorough file reviews for foreclosure/bankruptcy matters.

e Analyze legal documents to ascertain exposure to clients.
e Advise local counsels how to handle foreclosure/bankruptcy matters.
e Draft Wills and Trusts for clients in need of Estate Planning.
De Varona Law Boca Raton, FL

Associate, August 2013-January 2014
e Attend motion calendar and special set hearings throughout South Florida.
Draft Trial Memorandum, Motions, Petitions for Formal and Summary Administration.
Represent Personal Representatives in Ex Parte hearings.
Draft Discovery and other pleadings.
Consulted with clients

 
Case 0:19-cv-61815-BB Document 49 Entered on FLSD Docket 01/31/2020 Page 8 of 15

Law Offices of Paul A. Herman, P.A.-Consumer Law, Boca Raton, FL
Associate, October 2012-August 2013
« Negotiate with creditors and opposing counsels
¢ Represent individual consumers for debt dismissal, debt defense, debt collection violations and
credit reporting issues.
e Argue violations of federal consumer laws, such as Fair Debt Collections Practices Act
(FDCPA), Telephone Consumer Protection Act (TCPA), Fair Credit Billing Act (FCBA),
Florida Consumer Collection Practices Act (FCCPA) and Fair Credit Reporting Act (FCRA).
e Attend Bankruptcy and foreclosure hearings.
« Draft Answers and Discovery responses and requests.

Franco & Associates, P.A. — Probate Administration and Litigation, Plantation, FL
Legal Extern, September 2011-December 2011

¢ Conducted legal research

« Drafted numerous motions and memoranda of law.

« Assisted with hearings, depositions and conferences.

Law Offices of Janice L. Berman — Family Law and General Practice, Niles, IL

Law Clerk, May 2010 — August 2010
¢ Organized discovery in preparation of upcoming hearings.
¢ Interacted with clients to make them feel comfortable and welcome in the law firm.
« Managed client billing for the law firm.

Palm Beach County Courthouse, Office of the Clerk and Comptroller, Delray Beach, FL
Intern, May 2008 — August 2008
e Organized pending traffic citation cases in preparation for court dates.
¢ Helped county clerks in setting trial dates and informed violators of their upcoming court dates.

 
Case 0:19-cv-61815-BB Document 49 Entered on FLSD Docket 01/31/2020 Page 9 of 15

 

Michelle M. Arty, ACP, FRP, Certified Paralegal

 

 

Professional Designations and Affiliations

Advanced Certifications — Trial Practice (Jan. 2016 — present) and e-Discovery (Jan. 2019 —
present), National Association of Legal Assistants, Inc.

Florida Registered Paralegal, The Florida Bar (2008 — present)

Member, Florida Registered Paralegal Enrichment Committee, The Florida Bar (2018 —
present); CLE Subcommittee Chair (2019 — present)

Certified Paralegal, National Association of Legal Assistants, Inc. (1994 — present)
Paralegal Association of Florida, Inc. (PAF) (1993 — present)
Notary Public, State of Florida (1990 — present)

Education
Associate of Science Degree, Legal Studies, Tallahassee Community College (August 1993)
e with Honors; member Phi Theta Kappa

Associate Degree, Florida State University (April 1991)

Experience

Certified Paralegal (November 2019 — present)

Shendell & Pollack, PL (2700 N Military Trail, Suite 150, Boca Raton, FL 33431)
Insurance defense, complex business litigation, personal injury, malpractice, paralegal
involved in all aspects of trial and appellate work; including: communicating with
clients/parties, opposing counsel and staff, and outside professionals (experts); all phases
of discovery (requests to produce, interrogatories, depositions, and notices of inspection) -
review and analyze incoming and outgoing discovery requests; medical chronologies and
billing summaries; scheduling (deadlines, meetings, conferences, mediations, depositions,
hearings and trial); legal research; drafting pleadings from initial filing through appeal; and
maintaining files.

Certified Paralegal (September 2012 — November 2019)

Weiss, Handler & Cornwell, PA (2255 Glades Road, Suite 218-A, Boca Raton, FL 33431)
Complex business litigation, personal injury, and family law paralegal involved in all
aspects of trial and appellate work; included: communicating with clients/parties, opposing
counsel and staff, and outside professionals (treating and expert physicians); all phases of
discovery (requests to produce, interrogatories, financial affidavits, depositions, and
notices of inspection) - review and analyzing incoming and outgoing discovery requests;
medical chronologies and billing summaries; scheduling (deadlines, meetings,
conferences, mediations, depositions, hearings and trial); attendance at hearings and trials
(coordinating witnesses and experts, preparing and presenting exhibits, and complete

 

 

 

 
Case 0:19-cv-61815-BB Document 49 Entered on FLSD Docket 01/31/2020 Page 10 of 15

 

hands-on assistance at trial); legal research; drafting pleadings from initial filing through
appeal; and maintaining files.

Certified Paralegal (April 2009 — April 2012)

Schutz & White, LLP (1001 N Dixie Highway, West Palm Beach, FL 33401)
Family Law paralegal involved in all aspects of trial and appellate work; including:
potential new client communications; initial client intake and interviews; communicating
with clients/parties, opposing counsel and staff, and outside professionals (Certified Public
Accountants, other experts, mediators, Judicial Assistants, court reporters); all phases of
discovery (mandatory disclosures, requests to produce, interrogatories, financial affidavits,
depositions, and notices of inspection) - review and analyze incoming and outgoing
discovery requests; scheduling (deadlines, meetings, conferences, mediations, depositions,
hearings and trial); attendance at mediations, hearings and trials (coordinate witnesses and
experts, prepare and present exhibits, and complete hands-on assistance at trial); legal
research; drafting pleadings from initial filing through appeal; and maintaining files.

Paralegal/Legal Assistant - Litigation (June 1998 — October 2008)

Paim Beach County Tax Collector (PO Box 3715, West Palm Beach, FL 33402-3715)
Chapter 11 Bankruptcy case manager and complex litigation paralegal; coordinated
representation of all Florida Tax Collectors in complex litigation, including gathered tax
facts from each jurisdiction, compiled information, prepared summaries and provided
copies of documentation as required; drafted pleadings for General Counsel and outside
counsel; attended meetings of creditors with bankruptcy debtors, trustees, and attorneys;
legal research; prepared memoranda of law; communicated verbally and in writing with
courts, attorneys and other government offices; reviewed documents both in hard copy and
online; prepared correspondence and other documents for both my own signature and my
attorney’s signature; collected, balanced and posted bankruptcy payments (to millions of
dollars); maintained law library and copies of Local Rules of Courts; coordinated online
filing services for courts located throughout the United States; maintained bankruptcy and
other litigation files.

Paralegal/Legal Assistant (April 1993 — May 1998)

The Florida Bar, Lawyer Regulation (651 E Jefferson Street, Tallahassee, FL 32399-2300)
Monitored compliance with various Rules Regulating The Florida Bar by disciplined
attorneys; responsible for the collection of all disciplinary fines assessed against attorneys
licensed to practice law in the state of Florida; legal research; coordinated volunteer
Bankruptcy Program to represent The Florida Bar; edited and proofread the Rules
Regulating The Florida Bar each year prior to publication.

 

Presentations and Publications
FRP Times, The Florida Bar FRP Enrichment Committee, Contributing Author (Issue No. 1 —
Vol. 1, Fall 2019)

Presenter: “Family Law Review,” Paralegal Association of Florida, Inc., Florida Certified
Paralegal Review Course, May 29, 2019

 

 

 
Case 0:19-cv-61815-BB Document 49 Entered on FLSD Docket 01/31/2020 Page 11 of 15

 

Presenter: “ESI Preservation and Spoliation Challenges for Paralegals,” Institute for Paralegal

Education, Jan. 3, 2020 |
|

 

 

 
Case 0:19-cv-61815-BB Document 49 Entered on FLSD Docket 01/31/2020

Page 12 of 15

Page 1

 

Dec/31/2019 Shendell & Pollock, P.L.
Work~in~Progress
ALL DATES
Date Paid To/Fee/Time Che/Inv Disbursement Fee/Time Current A/R Bal.
Entry# Explanation Current Trust Bal
Client: hiigme HIIG RELEVANCE
Matter: 1318.339 Pollack & Rosen adv. Rivas RELEVANCE RELEVAR
RELEVANCE
Nov/15/2019 Lawyer: SAK 0.10 Hrs X 175.00 17.50
1256285 ODraft/revise Proposal for Settlement on
Counts I and III to ensure compliance
with Federal Rules of Civil Procedure
Nov/i5/2019 Lawyer: MA 0.40 Hrs X 110.00 44.00
1260290 Draft/revise Notice of Service and
Proposed for Settlement
Nov/15/2019 Lawyer: MA 0.10 Hrs X 110.00 11,06
1266291 Communicate (other external) Email
attorney Yarbrough Offer of Judgment
Nov/19/2019 Pacer 4.40
1261401 Legal Research ~ AcctRULE 2425 Search
Nov/22/2619 Lawyer: MA 0.10 Hrs x 110.00 11.00
1260292 Communicate (in firm) Meeting with
attorney Kolton regarding *™TORNEY CLIENT
Nov/22/2019 Lawyer: MA 0.10 Hrs X 110.00 11.00
1260293 Review/analyze docket ATTORNEY-CLIENT
Nov/26/2019 Lawyer: ASR 0.90 Hrs x 175.00 157.50
1259395. Draft/revise Reply to Response in
Opposition to Insured's (David
Kaminski) Motion to Dismiss Count IX of
Plaintiff's Amended Complaint
Nov/26/2019 Lawyer: MA 0.10 Hrs X 110.00 11.00
1260254 Plan and prepare for filing reply to
response to Motion to Dismiss along
with Motion to Allow Filing Nune Pro
Tunc
Dec/ 3/2019 Lawyer: MA 0.30 Hrs % 110.00 33.00
1261499 Review/analyze Omnibus Order regarding
Motions to Dismiss
Dec/ 3/2619 Lawyer: SAK 06.60 Hrs X 175.00 105.06
1268185 Review/analyze Omnibus Order granting
Motion to Dismiss case with Prejudice
Dec/ 3/2019 Lawyer: SAK 0.30 Hrs % 175.00 §2.50
1268186 Communicate (with client) ATTORNEY CLIENT
Dec/ 6/2019 Lawyer: MA 0.10 Hrs xX 110.66 11.00
1262228 Plan and prepare for attorneys’ fee
motion EXHIBIT B
Dec/24/2019 Lawyer: ASR 1.00 Hrs X 175.00 175.00
1269252 Draft/revise Motion for Attorneys Fees

 
Case 0:19-cv-61815-BB Document 49 Entered on FLSD Docket 01/31/2020 Page 13 of 15
Dec/31/2019 Shendell & Pollock, P.L. Page 2
Work-in-Progress
ALL DATES

 

 

 

 

Date Paid To/Fee/Time Che/iInv Disbursement Fee/Time Current A/R Bal.
Entry# Explanation Current Trust Bal
and Costs
Dec/24/2019 Lawyer: ASR 1.00 Hrs X¥ 1 175.00
1269253 Research Federal Rules of Civi
Procedure and Local Rules for Southern
District of Florida in preparation for
drafting Motion for Attorneys Fees and
Costs
Dec/24/2019 Lawyer: MA <0.20-Hrs-X-110:00 : 22.00
1269397. Plan and prepare for motion for
attorneys! fees pursuant to offer of
settlement
Dec/30/2019 Lawyer: ASR 1.00 Hrs KX 175.00 175.00
1270977 Draft/revise Affidavit of Attorneys
Fees and Costs and Affidavit of
Reasonableness
Dec/30/2019 Lawyer: MA 20.10 Hrs ¥ 110.00 11.00
1271078 Plan and prepare for Motion for
Attorneys' Fees
Unbilled Current 31-60 Days 61-90 Days 91-120 Days >=121 Days Total
Last Entry Dec/30/2019 Hours 4.60 4.80 0.00 0.00 0.06 9.40
Last Bld Nov/ 8/2019 + Fees 759.50 788.00 0.00 0.06 0.00 1547.50
+ Disbs 0.00 4.40 6.00 0.00 6.00 4.40
- Retainers 0.00 0.00 0.00 6.00 0.00 6.00
Total: 759.50 792.40 “0.00 “0.00 6.60 1551.96

 

~ RELEVANCE

 

 

 
Case 0:19-cv-61815-BB Document 49 Entered on FLSD Docket 01/31/2020 Page 14 of 15

Dec/31/2019 Shendell &@ Pollock, P.L. Page 3
Work-in-Progress
ALL DATES a
Date Paid To/Fee/Time Che/Inv Disbursement Fee/Time Current A/R Bal.
Entry# Explanation . Current Trust Bal

 

 

RELEVANCE

 
Case 0:19-cv-61815-BB Document 49 Entered on FLSD Docket 01/31/2020 Page 15 of 15

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 0:19-cv-61815-BB
MANUEL E. RIVAS,
Plaintiff,

Vv.

POLLACK & ROSEN, P.A.,
PORTFOLIO RECOVERY ASSOCIATES,
LLC, and DAVID M. KAMINSKI,

Defendants.
/

DEFENDANTS’ AFFIDAVIT AS TO ATTORNEYS’ FEES
STATE OF FLORIDA )
COUNTY OF PALM BEACH ~
BEFORE ME, the undersigned authority, personally appeared Seth A. Kolton who, after
being first duly sworn, deposes and says:
1. That Affiant’s law firm, Shendell & Pollack, P.L. is counsel for Defendants,
POLLACK & ROSEN, P.A. and DAVID M. KAMINSKI, in this action.
2. That Affiant has personal knowledge of the facts set forth herein.
3. Thus far, the Affiant’s law firm has expended a total fee of $1,022.50, representing
4.90 hours of attorney time at an hourly rate of $175.00 and 1.50 hours of paralegal time at an

hourly rate of $110.00.

FURTHER AFFIANT SAYETH NAUGHT.

 

 

Page 1 of 1

 
